DETAILED ACTION
EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Drawings
The replacement drawing sheets labeled “1/6-6/6” were received on March 9, 2021.  These drawings are acceptable for entry.

Election/Restrictions - Rejoinder
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on March 2, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Fitzpatrick on March 22, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, mailed herewith.
The application has been amended as follows: 
In the Specification:
In paragraph [00042], on line 10, “Fig. 3B” has been replaced with --Fig. 3A--.


In the Claims:
In claim 5, on line 3, “comprises” has been replaced with --each comprise--.
In claim 11, on line 9, --; and-- has been inserted at the end of the line, after “tube”.
In claim 11, on line 12, the period (“.”) at the end of the line has been deleted.
In claim 11, on line 15, --the-- has been inserted between “of” and “diffuser”.
In claim 11, on line 17, --a-- has been inserted between “creating” and “partial”.
In claim 11, on lines 17-18, “and the end plate having a plurality of perforations thereon” has been deleted.
In claim 11, on line 18, --to-- has been inserted between “molecules” and “come”.
In claim 12, on line 1, “of claim 1” has been replaced with --of claim 11--.
In claim 12, on lines 2-3, “in a cavitation zone” has been deleted.
In claim 12, on line 4, “an outlet” has been replaced with --the outlet--.
Claim 13 has been canceled.
Claim 14 has been canceled.
Claim 15 has been canceled.
Claim 16 has been canceled.

Allowable Subject Matter
Claims 1, 3-12 and 17 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, did not show or teach a nozzle for creating a fluid nucleation in situ, including the combination of a radially inner cylindrical tube positioned concentric with a hollow housing and defining a fluid nucleation zone, with a diffuser disposed in the cylindrical tube proximate the housing inlet which breaks bonds between adjoining fluid molecules to create a nucleation event, a mesh framework extending longitudinally within the cylindrical tube and spaced from the diffuser, and an end plate having perforations therein, disposed in the cylindrical tube and spaced from the mesh framework at or near the housing outlet, as set forth in claim 1, and as required by the method for creating a fluid nucleation in situ, as set forth in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752